Case 1:20-cv-11449-DJC Document 23 Filed 11/19/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

SIMON CHAN,
Plaintiff,

Vv. Civil Action No. 1:20-cv-11449-DJC

CHARLIE BAKER, Governor of the
Commonwealth of Massachusetts, et al.,
Defendants.

me ee mee ee ee ee

 

STIPULATION BETWEEN PLAINTIFF AND DEFENDANT MASSACHUSETTS BAR
TRANSPORTATION AUTHORITY DEFENDANTS RESPECTING SERVICE AND
TIME TO FILE A RESPONSE TO COMPLAINT

The plaintiff, Simon Chan (‘Plaintiff’), and defendants, Massachusetts Bay
Transportation Authority (the “MBTA”), Steve Potfak, the General Manager of the MBTA
(“Potfak”), and Vince Poon, the former benefit manager of the MBTA (“Poon”) (together, the
“MBTA Defendants”), hereby stipulate and agree as follows:

1. Poon was served with the (second amended) complaint on November 12, 2020
and has up through December 3, 2020 to file his response to the Complaint.

2s Potfak has not been served but accepts service of the (second amended)
complaint, nunc pro tunc, to November 12, 2020 and has up through December 3, 2020 to file
his response to the Complaint.

3: The time for the MBTA to file its response to the Complaint is extended from
November 25 up through December 3, 2020.

4. Plaintiff agrees to dismiss his claims against the “Fiscal Management and Control

Board,” which is not a separate legal entity and, instead, an internal board of the MBTA. Plaintiff

will file a notice of dismissal under Fed. R. Civ. P. 41(a)(1)(A)(i).

lh
Case 1:20-cv-11449-DJC Document 23 Filed 11/19/20 Page 2 of 2

The Plaintiff,

  
     

siz - f i hi
ze" imon Chan (pro se) Ja. 2 1s
1203 Symmes Circle f f “O20
Arlington, MA 02474

simonchantranslate@gmail.com
The Defendants,

MASSACHUSETTS BAY
TRANSPORTATION AUTHORITY,
STEVEN POTFAK,

and VINCE POON,

By their counsel,

/s/ William T. Harrington
William T. Harrington
Harrington & Rice, P.C.
738 Main Street
Hingham, MA 02043
(781) 385-7230
wth@harringtonrice.com
BBO No 564445

 

Dated: November 18, 2020

CERTIFICATE OF SERVICE

I hereby certify that, on November 18, 2020, this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and a paper copy will be sent by first-class mail and by email to the plaintiff on
November 18, 2020 to the following:

Simon Chan

1203 Symmes Circle

Arlington, MA 02474
simonchantranslate@gmail.com

/s/ William T. Harrington
